          Case 2:20-cv-00996-MTL Document 5 Filed 08/27/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Piero A Bugoni, et al.,                             No. CV-20-00996-PHX-MTL
10                  Plaintiffs,                          ORDER
11   v.
12   Craig A Smith,
13                  Defendant.
14
15                                                  I.
16           Plaintiff Piero Bugoni filed a pro per Complaint, on behalf of himself and Plaintiff

17   Anne Banks, against Defendant Craig Smith alleging, inter alia, tortious deceit, intrusion
18   upon seclusion, solicitation to commit murder, attempted murder, and alienation of

19   affections. (Doc. 1.) Also pending before the Court is Plaintiffs’ application to proceed in

20   forma pauperis.
21           The Court must inquire whether it has jurisdiction in every case. See B.C. v.
22   Plumas Unified Sch. Dist., 192 F.3d 1260, 1264 (9th Cir. 1999). If a complaint fails to

23   affirmatively show that the Court can exercise jurisdiction, the Court must dismiss sua

24   sponte. See, e.g., Pistor v. Garcia, 791 F.3d 1104, 1111 (9th Cir. 2015). Mr. Bugoni has

25   failed to establish that the Court has jurisdiction over this matter.

26                                                 II.
27           To establish standing to sue under Article III of the U.S. Constitution, a plaintiff
28   must show (1) that he suffered an injury-in-fact that is concrete, particularized, and actual
         Case 2:20-cv-00996-MTL Document 5 Filed 08/27/20 Page 2 of 3



 1   or imminent, as opposed to merely abstract; (2) that the defendant caused the injury;
 2   and (3) that the injury would likely be redressed by the relief requested. See Thole v. U.S.
 3   Bank N.A., et al., 140 S. Ct. 1615, 1618 (2020). Mr. Bugoni makes no showing that he
 4   has suffered a concrete and particularized injury-in-fact. He alleges merely abstract
 5   injuries of “outrage[] and disgust[]” and “shocks to [the] conscience” in response to
 6   conduct from over twenty-five years ago. (Doc. 1.) Mr. Bugoni has not met his burden of
 7   establishing Article III standing. Mr. Bugoni also fails to show that he has standing to sue
 8   on behalf of Ms. Banks.1 In order to do so, Mr. Bugoni himself must also meet the
 9   requirements of Article III standing. See Warth v. Seldin, 422 U.S. 490, 499 (1975) (a
10   party must assert his own legal rights and cannot rely on others’ injuries to support a
11   claim for relief); Fleck & Assoc., Inc. v. City of Phoenix, 471 F.3d 1100, 1105 (9th Cir.
12   2006). Because Mr. Bugoni has not made a showing of a personal standing, he does not
13   have the power to sue on behalf of Ms. Banks.
14                                                III.
15          The Complaint also fails to establish diversity jurisdiction under 28 U.S.C. § 1332.
16   The essential elements of diversity jurisdiction, including the diverse residence of all
17   parties and an amount-in-controversy over $75,000, must be affirmatively alleged in the
18   pleadings. See Rainero v. Archon Corp., 844 F.3d 832, 839-840 (9th Cir. 2016). A
19   plaintiff must do more than merely recite a legal conclusion of diversity—he must assert
20   facts regarding citizenship of all parties.2 Id. Mr. Bugoni does not establish any parties’
21   state of citizenship. He only provides a legal conclusion that the Court has jurisdiction
22   because the parties “are individual residing in several of the United States.” (Doc. 1.)
23   This is not enough to affirmatively establish diversity jurisdiction.
24
     1
25     It is not clear if Ms. Banks is involved with, or even aware of, the filing of the
     complaint. Mr. Bugoni states he has not spoken with Ms. Banks in over twenty years.
26   (Doc. 1 at 11.)
     2
       Citizenship for diversity depends on each party’s state of domicile at the time the
27
     lawsuit was filed. Domicile is a party’s “permanent home, where she resides with the
28   intention to remain or to which she intends to return.” Kanter v. Warner-Lambert Co.,
     265 F.3d 853, 857 (9th Cir. 2001).

                                                 -2-
         Case 2:20-cv-00996-MTL Document 5 Filed 08/27/20 Page 3 of 3



 1          The amount-in-controversy must likewise be alleged in good faith and not be
 2   merely conclusory and unsupported.3 See Singman v. Amazon.com, Inc., No. CV 19-
 3   10882-AB, 2020 WL 4873569, at *4-5 (C.D. Cal. May 27, 2020). Mr. Bugoni makes no
 4   allegation as to the amount-in-controversy for his individual claim. He does, however,
 5   allege compensatory damages of over $500,000 to be paid solely to Ms. Banks. He makes
 6   no accounting or explanation of how he arrived at the amount for Ms. Banks’ claim. The
 7   alleged amount-in-controversy is thus conclusory and unsupported and is not enough to
 8   establish diversity jurisdiction.
 9                                              IV.
10          Accordingly,
11          IT IS ORDERED that this Complaint (Doc. 1) is dismissed.
12          IT IS FURTHER ORDERED that the Clerk of the Court should not close this
13   case at this time.
14          IT IS FURTHER ORDERED that by September 17, 2020, Plaintiffs shall file an
15   amended complaint properly alleging standing and federal subject matter jurisdiction or
16   this case will be dismissed without prejudice.
17          IT IS FINALLY ORDERED that if Plaintiffs fails to submit an amended
18   complaint by the date set forth above, the Clerk of the Court should dismiss this case
19   without prejudice, and enter judgment accordingly.
20          Dated this 27th day of August, 2020.
21
22
23
24
25
26
27   3
       If it is obvious on the face of the complaint that the suit cannot involve the necessary
     amount, the federal court does not have subject matter jurisdiction and must dismiss the
28   action. See Fed. R. Civ. P. 12(h)(3); Geographic Expeditions, Inc. v. Estate of Lhotka ex
     rel. Lhotka, 599 F.3d 1102, 1106 (9th Cir. 2010).

                                                -3-
